Citation Nr: 1410752	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for small bowel obstruction.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.

3.  Entitlement to an effective date earlier than October 12, 1999, for the residuals of a left femur fracture, to include as due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and May 2010 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  

The issues of entitlement to service connection for small bowel obstruction and entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Relevant official service department records were received in September 2008 and June 2009 that provided a more complete picture of the Veteran's injury and treatment during active service; those records are shown to have existed and were not associated with the claims file when VA first found the Veteran had abandoned his claim in June 1980 nor in April 2006 when the Court affirmed a May 2003 Board decision denying an effective date earlier than October 12, 1999, for the residuals of a left femur fracture.


CONCLUSION OF LAW

The criteria for an earlier effective date from May 3, 1979, for the residuals of a left femur fracture have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400(r) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

VA law provides, however, that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  For reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

An exception to the general effective date rule for reopened claims, however, is provided under 38 C.F.R. § 3.156(c).  That regulation provides that, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

As an initial matter, the Board notes that the earlier effective date issue was developed on appeal and denied based upon findings that there was no CUE in a June 1980 VA determination and that prior VA action as to a left femur fracture claim was subsumed by a May 2003 Board decision affirmed by the Court in April 2006.  See 38 C.F.R. § 20.1100, 20.1103 (2013).  The May 2003 Board decision specifically noted that a CUE claim had not been made and was not addressed in that decision.  Although the record as to the present appeal shows the RO did not consider 38 C.F.R. § 3.156(c), which the Board now finds is applicable and determinative in this case, the Veteran is not prejudiced by appellate review at this time because of the fully favorable resolution of his claim.

The pertinent facts in this case show the Veteran was honorably discharged from active service on May 2, 1979, and that in August 1979 he submitted a VA claim including for residuals of a left femur fracture related to a motor vehicle accident (MVA) in July 1978.  Records show service treatment records were obtained by VA, including an April 1979 separation examination report noting status post left femur fracture in July 1978.  No additional treatment records nor line of duty determinations were included.  An October 1979 VA deferred rating decision noted that all service medical records were needed, to include the facts and circumstances concerning the Veteran's July 1978 MVA.  The record also included a March 1980 VA examination report with a diagnosis of "[f]racture, mid portion, left femur from military medical history, with shortening of the left leg by one inch and with compensatory scoliosis."  VA efforts to obtain additional service treatment records are shown to have been unsuccessful and in June 1980 the Veteran was notified that additional information was required before further action could be taken on his claim.  

The Board notes that based upon the Veteran's correspondence received by VA on October 12, 1999, service connection for fracture, mid portion, left femur with left leg shortening was established in a July 2000 rating decision.  A 10 percent rating was assigned effective from October 12, 1999.  The Veteran subsequently appealed the assigned effective date and the subsequent May 2003 Board, as affirmed by the Court in April 2006, finding his August 1979 claim had been abandoned is final.

In correspondence dated in May 2008 the Veteran asserted that an earlier effective date was warranted for his service-connected left femur disability due to CUE in the prior determination.  In September 2008 and June 2009, the Veteran submitted additional service treatment records in support of that claim, apparently obtained from the National Personnel Records Center, including VA hospital records dated from July 1978 to August 1978.  Those records also included numerous service treatment reports not previously of record associated with the Veteran's MVA and the left femur fracture he sustained during a period of leave from active service in July 1978.  VA hospital records noted the Veteran was admitted on the day of his accident, that an examination had been within normal limits except as to the left thigh, and that he was to be transferred to the military hospital in Fort Still, Oklahoma.  The records received revealed no indication of misconduct nor that the accident had been referred for a specific line of duty investigation.  

Based upon the evidence of record, the Board finds that relevant official service department records were received in September 2008 and June 2009 that provided a more complete picture of the Veteran's injury and treatment during active service.  Those records are shown to have existed and were not associated with the claims file when VA first found the Veteran had abandoned his claim in June 1980 nor in April 2006 when the Court affirmed a May 2003 Board decision denying an effective date earlier than October 12, 1999, for the residuals of a left femur fracture.  The Board finds VA action in not adjudicating the substance of the Veteran's August 1979 claims was not CUE.  

The Board notes, however, that reconsideration under the provisions of 38 C.F.R. § 3.156(c) is to be conducted "[n]otwithstanding any other section" and "at any time after VA issues a decision on a claim."  The relevant official service department records shown to have been added to the record in this case are clearly pertinent to the Veteran's service connection claim and demonstrate that an award based all or in part on such records should be assigned effective on the date following his discharge from active service.  See 38 C.F.R. § 3.156(c)(3).  Therefore, the claim for an earlier effective date for the residuals of a left femur fracture must be granted and an effective dated assigned from May 3, 1979.


ORDER

Entitlement to an earlier effective date from May 3, 1979, for the residuals of a left femur fracture is granted, subject to the regulations governing the payment of monetary awards.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in October 2008 and December 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In this case, the Veteran contends that he has present gastrointestinal disabilities as a result of active service, to include as a result of aggravation of abdominal adhesions from surgery he underwent at age nine for a bowel obstruction.  These specific matters have not been addressed by VA examination.  The Veteran's April 1976 report of medical history noted a history of surgery at age four for blocked bowel due to his having swallowed something.  It was also noted there were no sequelae.  Reports dated in May 1977 and September 1977 noted complaints of stomach pain.  Private hospital records dated in 1981 show the Veteran underwent a vagotomy and pyloroplasty with oversewing of an actively bleeding duodenal ulcer.  VA treatment records dated in April 2001 noted a diagnosis of partial small bowel obstruction and show the Veteran underwent an exploratory laparotomy with adhesiolysis.  The Veteran also contends that his service-connected left ankle disability has increased in severity since his VA examination in January 2011.  The Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether any present gastrointestinal disability clearly and unmistakably existed prior to service, and if so, whether such disability clearly and unmistakably was not aggravated therein (underwent no permanent increase in severity or such permanent increase in severity was not beyond the natural progress of the disorder).  If it is found that no current gastrointestinal disability, including a small bowel obstructive, clearly and unmistakably existed prior to service and was not aggravated therein, further opine whether it is at least as likely as not (probability of 50 percent or more) that he has a present gastrointestinal disability, including a small bowel obstruction, that was either incurred in service or aggravated as a result of medications provided during and after service as treatment for his service-connected left femur fracture.  

It should be noted that upon enlistment examination in April 1976 the Veteran reported a history of having undergone surgery at age four to remove a bowel obstruction and that service treatment records dated in May 1977 and September 1977 noted treatment for stomach pain.  Opinions should be provided based on a review of the medical evidence of record, and sound medical principles, and all examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to the nature and extent of his service-connected connected left ankle degenerative joint disease.  The examiner must provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened ankle motion, fatigability, or incoordination should be identified.  All necessary tests and studies should be conducted.

Opinions should be provided based on examination findings, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


